Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 1 of 17 PageID #: 185




                    EXHIBIT B
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 2 of 17 PageID #: 186




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

  AIRWAIR INTERNATIONAL LTD.,                     Civil Action No. 1:19-cv-06189-LDH-RML
  a company of the United Kingdom,
                                                  Judge LaShann DeArcy Hall
          Plaintiff,

  vs.                                             DEFENDANT’S ANSWERS TO PLAINTIFF’S
                                                  FIRST SET OF INTERROGATORIES TO
                                                  DEFENDANT PRIMARK LIMITED
  PRIMARK US CORPORATION,
  a Delaware corporation, PRIMARK
  LIMITED, an Irish limited company
  registered in England and Wales,

          Defendants.



                                    PRELIMINARY STATEMENT

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Primark

 Limited (“Primark Limited”) hereby objects and responds to Plaintiff Airwair International Ltd.’s

 First Set of Interrogatories as follows. This response is made solely for the purposes of this litigation.

 Primark Limited’s investigation into the facts of this case is ongoing and is not yet completed, and

 Primark Limited therefore reserves the right to supplement or amend its responses and objections to

 the extent allowed by the Federal Rules of Civil Procedure, the Local Rules, and the orders of this

 Court. The responses are based solely on the information that is presently available and specifically

 known to Primark Limited.


                                       GENERAL OBJECTIONS

        Primark Limited objects as follows to Plaintiff’s Definitions and Instructions. To the extent
 the Definitions or Instructions are incorporated into the Interrogatories in Plaintiff’s First Set of

 Interrogatories, Primark Limited incorporates these Objections as if set forth fully in response to

 each such request.


                                                     1
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 3 of 17 PageID #: 187




        1.      Primark Limited objects to Plaintiff’s Definitions and Instructions to the extent they

 purport to impose any requirement or discovery obligation on Primark Limited other than those set

 forth in the Federal Rules of Civil Procedure and the applicable rules of this Court.

        2.      Pursuant to Fed. R. Civ. P. 26(b)(2)(B), Primark Limited objects to all Definitions,

 Instructions, and Interrogatories to the extent that they require Primark Limited to restore and/or

 search data sources that are not reasonably accessible or to merge data from multiple sources on the

 grounds that such Definitions, Instructions, and Interrogatories would subject Primark Limited to

 undue burden and expense.

        3.      Primark Limited objects to the Interrogatories to the extent that they seek private,

 business confidential, trade secret, proprietary, research, development, commercial information,

 and/or any other competitively sensitive information. Any such information disclosed to Plaintiff’s

 shall be pursuant to a protective order to be agreed upon by and between Primark Limited and Plaintiff.

        4.      To the extent that any Interrogatory, Definition, or Instruction may be construed as

 requiring Primark Limited to characterize documents or their contents or to speculate as to what

 documents may or may not show, Primark Limited objects to such Interrogatory, Definition, or

 Instruction as vague, ambiguous, and calling for legal conclusion and speculation.

        5.      Primark Limited objects to the Interrogatories insofar as they purport to assume

 disputed facts or facts that are inaccurate, call for or assume legal conclusions, are argumentative, or

 are otherwise defective in form. Primark Limited hereby denies any such disputed or inaccurate facts

 or legal conclusions that are or may be assumed by the Interrogatories, Definitions, or Instructions.

        6.      Primark Limited objects to the Interrogatories to the extent they seek information

 regarding matters that are neither relevant to the claims or defenses of any party nor proportional to

 the needs of the action.

        7.      Primark Limited objects to the Interrogatories to the extent they seek information or

 documents that are a matter of public record equally accessible and/or ascertainable to Plaintiff’s or

 otherwise can be obtained from a source other than Primark Limited (including, but not limited to,

                                                    2
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 4 of 17 PageID #: 188




 information that is currently within Plaintiff’s control).

         8.      Primark Limited objects to the Interrogatories to the extent they are not limited in time

 and limits its responses to the timeframe of January 1, 2017 to the present.

         9.      Primark Limited objects to the Interrogatories to the extent they are overbroad, unduly

 burdensome, and seek documents that are not relevant to any adequately pled claim or defense raised

 in this action and proportional to the needs of the case.

         10.     Primark Limited objects to the Interrogatories to the extent they seek confidential or

 proprietary information, trade secrets, research, development, commercial information, or any other
 competitively sensitive information belonging to a third party but entrusted to Primark Limited on

 conditions of confidentiality and non-disclosure, or the joint confidential information of Primark

 Limited and a third party. Primark Limited further objects to the Interrogatories to the extent they

 require the disclosure of information that would infringe upon the legitimate privacy rights of current

 or former employees, officers, or directors of Primark Limited, current or former affiliates, related

 companies, or subsidiaries, or other individuals, to the extent such privacy rights and expectations are

 protected by law, contract, or public policy. Primark Limited further objects to the Interrogatories to

 the extent they seek third-party customer information, disclosure of which would constitute an

 invasion of the privacy rights of those customers and disclosure of which would require those

 customers to be notified in advance of any disclosure of such information. Primark Limited will not

 produce any information protected by a third party’s right of privacy in the absence of the written

 consent of the party whose privacy rights are at stake and unless and until the appropriate procedure

 required by law is followed.

         11.     Primark Limited objects to each Interrogatory to the extent that it is duplicative or
 redundant of other Interrogatories.

         12.     Primark Limited’s responses herein, and any associated production of documents in

 response to the Interrogatories, do not in any way constitute an adoption of Plaintiff’s purported

 Definitions of words or phrases contained in the Interrogatories. Primark Limited objects to the


                                                     3
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 5 of 17 PageID #: 189




 Definitions to the extent they: (i) are unclear, ambiguous, overly broad, or unduly burdensome; (ii)

 are inconsistent with the ordinary and customary meanings of the words or phrases they purport to

 define; (iii) seek to impose obligations different from, or in excess of, those created by the Federal

 Rules of Civil Procedure and the Local Rules; and/or (iv) incorporate other purported Definitions that

 suffer from such defects. Primark Limited further objects to the Definitions as follows:

          13.   Primark Limited objects to the definition of the terms “person” or “persons” as

 overbroad and unduly burdensome, vague, and ambiguous.

          14.   Primark Limited objects to the definition of the terms “communication” or
 “communications” as overbroad and unduly burdensome, vague, and ambiguous.

          15.   Primark Limited objects to the definition of the term “document” as overbroad and

 unduly burdensome to the extent it calls for the production of “aural records” telephonic,

 conversations and meetings not likely to have been recorded.

          16.   Primark Limited objects that to the definition of “All” as overbroad and impose an

 undue burden on Primark Limited because “All” may include: (a) information protected by the

 attorney-client privilege, the attorney work-product doctrine, or any other lawfully recognized

 privilege or immunity from disclosure; (b) third-party customer information, disclosure of which

 would constitute an invasion of the privacy rights of those customers and disclosure of which would

 require those customers to be notified in advance of any disclosure of such information; (c) Primark

 Limited’s confidential or proprietary information, trade secrets, research, development, commercial

 information, and/or any other competitively sensitive information; and/or (d) confidential or

 proprietary information, trade secrets, research, development, commercial information, or any other

 competitive information belonging to a third party but entrusted to Primark Limited on conditions of

 confidentiality and non-disclosure, or the joint confidential information of Primark Limited and a third

 party.

          17.   Primark Limited objects to the definitions of the term “identify” to the extent it may

 call for information protected by the attorney-client privilege, the attorney work-product doctrine, or


                                                    4
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 6 of 17 PageID #: 190




 any other lawfully recognized privilege or immunity from disclosure. Further, Primark Limited

 objects to this Definition as purporting to impose a greater burden on Primark Limited than is

 otherwise permissible under the law, including, without limitation, the Federal Rules of Civil

 Procedure.

        18.     Primark Limited objects to the definitions of the terms “YOU,” and “YOUR” as

 vague, ambiguous, overbroad, unintelligible, unduly burdensome, and oppressive insofar as they

 include both Primark Limited and “any affiliated companies (meaning overlapping or common

 ownership or management), including their agents, employees, attorneys, predecessors, subsidiaries,
 and any other person or entity acting on behalf of Defendants.” Primark Limited responds to these

 Interrogatories on behalf of Primark Limited only.        Further, Primark Limited objects to this

 Definition as purporting to impose a greater burden on Primark Limited than is otherwise permissible

 under the law, including, without limitation, the Federal Rules of Civil Procedure.

        19.     Primark Limited objects to the definition of the term “entity” as overbroad and unduly

 burdensome, vague, and ambiguous.

        20.     Primark Limited objects to the definition of the term “PRIMARK INFRINGING

 FOOTWEAR” as overbroad and unduly burdensome, vague, and ambiguous as it incorporates the

 footwear described and depicted in Paragraph 18 and 19 of the Complaint (Dkt. 1) and includes the

 shoes, photos of which are attached hereto as Exhibit A, as well as any additional footwear that

 Plaintiff may add to the claims made in the Complaint in the future. Defendant objects to this

 definition as exceeding the scope of discovery since the footwear at issue is limited to those pled in

 the Complaint. Defendant interprets “PRIMARK INFRINGING FOOTWEAR” to mean only the

 footwear products depicted in Paragraph 19 of the Complaint.

        21.     Primark Limited objects to the definition of the term “supplier” as overbroad and

 unduly burdensome, vague, and ambiguous.

        22.     Primark Limited objects to Plaintiff’s instruction concerning privileged information,

 documents, or communications, to the extent that instruction purports to impose any requirement or


                                                   5
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 7 of 17 PageID #: 191




 discovery obligation on Primark Limited other than those set forth in the Federal Rules of Civil

 Procedure and the applicable rules of this Court.Primark Limited reserves all objections or other

 questions as to the competency, relevance, materiality, privilege, or admissibility of any information

 produced in response to the Interrogatories at trial in this or any other action for any purpose

 whatsoever. Primark Limited hereby incorporates each of the foregoing objections into every

 response below as though fully set forth therein.

                                ANSWERS TO INTERROGATORIES

 INTERROGATORY NO. 1.

        IDENTIFY the PERSON YOU believe to be most knowledgeable and who possesses

 knowledge, information, or DOCUMENTS related to YOUR corporate formation, corporate

 finance, marketing, design and sales, including the identity of everyone on YOUR design, sales and

 marketing teams for the PRIMARK INFRINGING FOOTWEAR and the purchasing, sourcing,

 importing, marketing, advertising, promotion, distributing, offering for sale, sale, and/or distribution

 of the PRIMARK INFRINGING FOOTWEAR.

 ANSWER TO INTERROGATORY NO. 1

        Primark Limited hereby restates and incorporates the Objections to Definitions and

 Instructions as set forth above. Primark Limited further objects to this Interrogatory as compound.

 Primark Limited further objects to this Interrogatory as vague and ambiguous with respect to the

 phrase “purchasing, sourcing, importing, marketing, advertising, promotion, distributing, offering

 for sale, sale, and/or distribution of the PRIMARK INFRINGING FOOTWEAR”. Primark Limited

 also objects to this interrogatory as overbroad and unduly burdensome and as seeking information

 outside the scope of permissible discovery in that it seeks information that is not relevant to the

 subject matter of this action and is not reasonably calculated to lead to discovery of admissible

 evidence.

        Subject to and without waiving its objections, Primark Limited is available to meet and confer
                                                   6
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 8 of 17 PageID #: 192




 with Plaintiff to better understand what this interrogatory is seeking and to reasonably narrow and

 tailor the scope of the interrogatory.

 INTERROGATORY NO. 2.

        IDENTIFY, by model name, version, and SKU number, all of the PRIMARK

 INFRINGING FOOTWEAR that YOU have purchased, acquired, sourced, imported, marketed,

 promoted, offered for sale, sold, and/or distributed since the date YOU began doing business.

 ANSWER TO INTERROGATORY NO. 2

        Primark Limited hereby restates and incorporates the Objections to Definitions and

 Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

 ambiguous with respect to the phrase “YOU have purchased, acquired, sourced, imported, marketed,

 promoted, offered for sale, sold, and/or distributed”. Primark Limited also objects to this

 interrogatory as overbroad and unduly burdensome and as seeking information outside the scope of

 permissible discovery in that it seeks information that is not relevant to the subject matter of this

 action and is not reasonably calculated to lead to discovery of admissible evidence to the extent that

 it seeks information about footwear sold outside of the U.S.

        Subject to and without waiving its objections, Primark Limited responds as follows: Primark

 Limited does not and did not sell the allegedly infringing footwear described in Paragraph 18 and 19

 of the Complaint (Dkt. 1) in the U.S.

 INTERROGATORY NO. 3.

        IDENTIFY each and every PERSON, entity, distributor, or SUPPLIER from whom YOU

 purchased, acquired, sourced, imported, or received the PRIMARK INFRINGING FOOTWEAR,

 or any component of the PRIMARK INFRINGING FOOTWEAR, since the date YOU began doing

 business.

 ANSWER TO INTERROGATORY NO. 3
                                                   7
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 9 of 17 PageID #: 193




        Primark Limited hereby restates and incorporates the Objections to Definitions and

 Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

 ambiguous with respect to the phrase “YOU purchased, acquired, sourced, ore received the

 PRIMARK INFRINGING FOOTWEAR, or any component of the PRIMARK INFRINGING

 FOOTWEAR”. Primark Limited also objects that this interrogatory is overly broad since it requests

 information since the date Primark Limited began doing business, which is longer than the time it

 sold the alleged PRIMARK INFRINGING FOOTWEAR. Primark Limited further objects to the

 Interrogatory on the grounds that it seeks confidential and competitively sensitive information.

 INTERROGATORY NO. 4.

        State with specificity, by year, all gross revenue earned by YOU in the United States as a

 result of YOUR sale of the PRIMARK INFRINGING FOOTWEAR since the date YOU began

 doing business.

 ANSWER TO INTERROGATORY NO. 4

        Primark Limited hereby restates and incorporates the Objections to Definitions and

 Instructions as set forth above. Primark Limited also objects that this interrogatory is overly broad

 since it requests information since the date Primark Limited began doing business, which is longer

 than the time it sold the alleged PRIMARK INFRINGING FOOTWEAR. Primark Limited further

 objects to this interrogatory as vague and ambiguous with respect to the phrase “earned by YOU in

 the United States.” Primark Limited further objects to the Interrogatory on the grounds that it seeks

 confidential and competitively sensitive information.

        Subject to and without waiving its objections, Primark Limited responds as follows: Primark

 Limited does not and did not sell the allegedly infringing footwear described in Paragraph 18 and 19

 of the Complaint (Dkt. 1) in the U.S.

 INTERROGATORY NO. 5.
                                                  8
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 10 of 17 PageID #: 194




         State with specificity, by year, all expenses incurred by YOU as a result of the sale of the

  PRIMARK INFRINGING FOOTWEAR, since the date YOU began doing business.

  ANSWER TO INTERROGATORY NO. 5

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to the Interrogatory on the grounds

  that it seeks confidential and competitively sensitive information. Primark Limited further objects to

  this interrogatory as overbroad and unduly burdensome and as seeking information outside the scope

  of permissible discovery in that it seeks information that is not relevant to the subject matter of this

  action and is not reasonably calculated to lead to discovery of admissible evidence to the extent it

  asks about any expenditure that occurred outside the U.S. Primark Limited also objects that this

  interrogatory is overly broad since it requests information since the date Primark Limited began

  doing business, which is longer than the time it sold the alleged PRIMARK INFRINGING

  FOOTWEAR.

         Subject to and without waiving its objections, Primark Limited will respond to this

  interrogatory upon entry of a mutually agreeable protective order.

  INTERROGATORY NO. 6.

         IDENTIFY all of YOUR channels of importation and/or distribution for the PRIMARK

  INFRINGING FOOTWEAR since the date YOU began doing business, including but not limited to

  the identity of all of your sources of supply of any such products.

  ANSWER TO INTERROGATORY NO. 6

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

  ambiguous with respect to the phrase “all of your sources of supply of any such products”. Primark

  Limited further objects to the Interrogatory on the grounds that it seeks confidential and
                                                     9
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 11 of 17 PageID #: 195




  competitively sensitive information. Primark Limited further objects to this interrogatory as

  overbroad and unduly burdensome and as seeking information outside the scope of permissible

  discovery in that it seeks information that is not relevant to the subject matter of this action and is

  not reasonably calculated to lead to discovery of admissible evidence because it asks about activities

  that occurred outside the U.S.

  INTERROGATORY NO. 7.

         Describe in detail the design process, from initial conception through production, for the

  PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 7

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

  ambiguous with respect to the phrase “design process, from initial conception through production”.

  Primark Limited further objects to the Interrogatory on the grounds that it seeks confidential and

  competitively sensitive information. Primark Limited further objects to this interrogatory as seeking

  information outside the scope of permissible discovery in that it seeks information that is not relevant

  to the subject matter of this action and is not reasonably calculated to lead to discovery of admissible

  evidence.

  INTERROGATORY NO. 8.

         STATE all addresses in the United States and abroad at which YOU operate YOUR business,

  including brick-and-mortar and online stores, warehouses, storage facilities, offices, buildings, or

  other facilities. For the purposes of this interrogatory, responsive addresses should include any place

  where YOU store YOUR inventory of the PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 8

         Primark Limited hereby restates and incorporates the Objections to Definitions and
                                                    10
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 12 of 17 PageID #: 196




  Instructions as set forth above. Primark Limited further objects to the Interrogatory on the grounds

  that it seeks confidential and competitively sensitive information. Primark Limited further objects to

  this interrogatory overbroad and unduly burdensome and as seeking information outside the scope

  of permissible discovery in that it seeks information that is not relevant to the subject matter of this

  action and is not reasonably calculated to lead to discovery of admissible evidence. Primark Limited

  further objects to the interrogatory to the extent it seeks information that is a matter of public record

  equally accessible and/or ascertainable to Plaintiff or otherwise can be obtained from a source other

  than Primark Limited.

         Subject to and without waiving its objections, Primark Limited responds as follows: Primark

  Limited does not operate brick-and-mortar stores in the U.S.

  INTERROGATORY NO. 9.

         IDENTIFY all persons involved in the design, development, production, manufacture,

  marketing and/or sale, of the PRIMARK INFRINGING FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 9

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

  ambiguous with respect to the phrase “design, development, production, manufacture, marketing

  and/or sale”. Primark Limited further objects to the Interrogatory on the grounds that it seeks

  confidential and competitively sensitive information. Primark Limited also objects to this

  interrogatory on the grounds that it is overly broad and burdensome to the extent it requests the

  identity of “all persons”. Primark Limited further objects to this interrogatory as seeking information

  outside the scope of permissible discovery in that it seeks information that is not relevant to the

  subject matter of this action and is not reasonably calculated to lead to discovery of admissible

  evidence to the extent it asks about any activities that occurred outside the U.S.
                                                     11
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 13 of 17 PageID #: 197




          Subject to and without waiving its objections, Primark Limited is available to meet and confer

  with Plaintiff to better understand what this interrogatory is seeking and to reasonably narrow and

  tailor the scope of the interrogatory.

  INTERROGATORY NO. 10.

          IDENTIFY all persons involved in marketing of the PRIMARK INFRINGING

  FOOTWEAR in the United States. For the avoidance of doubt, persons IDENTIFIED in response to

  this interrogatory need not be located or domiciled in the United States, as this Interrogatory seeks

  the identity of individuals with any responsibility for the marketing of the PRIMARK INFRINGING

  FOOTWEAR directed towards customers in the United States.

  ANSWER TO INTERROGATORY NO. 10

          Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to the Interrogatory as vague and

  ambiguous. Primark Limited further objects to the Interrogatory on the grounds that it seeks

  confidential and competitively sensitive information. Primark Limited further objects to this

  interrogatory as overbroad and unduly burdensome and as seeking information outside the scope of

  permissible discovery in that it seeks information that is not relevant to the subject matter of this

  action and is not reasonably calculated to lead to discovery of admissible evidence. Primark Limited

  also objects to this interrogatory on the grounds that it is overly broad and burdensome to the extent

  it requests the identity of “all persons”.

          Subject to and without waiving its objections, Primark Limited responds as follows: Primark

  Limited does not and did not market the allegedly infringing footwear described in Paragraph 18 and

  19 of the Complaint (Dkt. 1) in the U.S.

  INTERROGATORY NO. 11.

          IDENTIFY all persons involved in the distribution and sales of the PRIMARK
                                                   12
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 14 of 17 PageID #: 198




  INFRINGING FOOTWEAR in the United States. For the avoidance of doubt, persons IDENTIFIED

  in response to this interrogatory need not be located or domiciled in the United States, as this

  interrogatory seeks the identity of individuals with any responsibility for the distribution and sales

  of the PRIMARK INFRINGING FOOTWEAR to customers in the United States.

  ANSWER TO INTERROGATORY NO. 11

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to the Interrogatory on the grounds

  that it seeks confidential and competitively sensitive information. Primark Limited further objects to

  this interrogatory as seeking information outside the scope of permissible discovery in that it seeks

  information that is not relevant to the subject matter of this action and is not reasonably calculated

  to lead to discovery of admissible evidence.

         Subject to and without waiving its objections, Primark Limited responds as follows: Primark

  Limited does not and did not distribute or sell the allegedly infringing footwear described in

  Paragraph 18 and 19 of the Complaint (Dkt. 1) in the U.S.

  INTERROGATORY NO. 12.

         IDENTIFY all persons involved in design, updating, and maintenance of the Primark

  website, including without limitation any version of the website accessible in the United States.

  ANSWER TO INTERROGATORY NO. 12

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this interrogatory as seeking

  information outside the scope of permissible discovery in that it seeks information that is not relevant

  to the subject matter of this action and is not reasonably calculated to lead to discovery of admissible

  evidence.



                                                    13
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 15 of 17 PageID #: 199




  INTERROGATORY NO. 13.

         IDENTIFY all countries in which YOU have sold any of the PRIMARK INFRINGING

  FOOTWEAR.

  ANSWER TO INTERROGATORY NO. 13

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this interrogatory as seeking

  information outside the scope of permissible discovery in that it seeks information that is not relevant

  to the subject matter of this action and is not reasonably calculated to lead to discovery of admissible

  evidence.

  INTERROGATORY NO. 14.

         IDENTIFY all persons involved in the development, design, production, display in any

  forum or media, and airing or presentation on any forum or media of the PRIMARK VIDEO.

  ANSWER TO INTERROGATORY NO. 14

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this Interrogatory as vague and

  ambiguous with respect to the phrase “persons involved in the development, design, production,

  display in any forum or media, and airing or presentation on any forum or media of the PRIMARK

  VIDEO”. Primark Limited interprets that phrase to mean all persons involved with the filming of the

  PRIMARK VIDEO. Primark Limited further objects to this interrogatory as seeking information

  outside the scope of permissible discovery in that it seeks information outside the scope of

  permissible discovery because it relates to the PRIMARK VIDEO that was solely referencing the

  UK and therefore is not reasonably calculated to lead to the discovery of admissible evidence.




                                                    14
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 16 of 17 PageID #: 200




  INTERROGATORY NO. 15.

         STATE the brand and model of the shoes shown in the screenshots from the PRIMARK

  VIDEO that are attached hereto as Exhibit B.

  ANSWER TO INTERROGATORY NO. 15

         Primark Limited hereby restates and incorporates the Objections to Definitions and

  Instructions as set forth above. Primark Limited further objects to this interrogatory as seeking

  information outside the scope of permissible discovery in that it seeks information outside the scope

  of permissible discovery because it relates to the PRIMARK VIDEO that was solely referencing the

  UK and therefore is not reasonably calculated to lead to the discovery of admissible evidence.

  Dated: September 29, 2020                      WINSTON & STRAWN LLP


                                                 By: /S/ Jennifer A. Golinveaux
                                                         Jennifer A. Golinveaux

                                                 Attorneys for Defendant Primark Limited




                                                    15
Case 1:19-cv-06189-LDH-RML Document 23-3 Filed 11/17/20 Page 17 of 17 PageID #: 201



  1                                       CERTIFICATE OF SERVICE

  2                     United States District Court for the Eastern District of New York

  3                                                                       Case No.: 19-cv-06189-LDH-RML

  4            I am a resident of the State of California, over the age of eighteen years, and not a party to

  5   the within action. My business address is Winston & Strawn LLP, 101 California Street, San

  6   Francisco, CA 94111-5840. On September 29, 2020, I served the following document(s):

  7          DEFENDANT’S ANSWERS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES
             TO DEFENDANT PRIMARK LIMITED
  8

  9              by electronically transmitting a copy of the document or documents listed above via
                 email to the addressees as set forth below, in accordance with the parties’ agreement
 10              to be served electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or
                 Local Rule of Court, or court order.
 11
                 by placing a copy of the document(s) listed above in a sealed envelope with postage
 12              thereon fully prepaid in the United States mail at San Francisco, CA addressed as set
                 forth below.
 13
                 I am readily familiar with the firm’s business practice for collection and processing of
 14              correspondence for mailing with the United States Postal Service. On the same day
                 that correspondence is placed for collection and mailing, it is deposited in the ordinary
 15              course of business with the United States Postal Service with postage fully prepaid.
 16

 17             Ari M. Berman                                   Kenneth E. Keller
                Pillsbury Winthrop Shaw                         Vijay K. Toke
 18             Pittman LLP                                     Pillsbury Winthrop Shaw Pittman LLP
                31 West 52nd Street                             Four Embarcadero Center, 22nd Floor
 19             New York, NY 10019                              San Francisco, CA 94111
                Telephone: (212) 858-1264                       Telephone: (415) 983-1084
 20                                                             kenneth.keller@pillsburylaw.com
                ari.berman@pillsburylaw.com
                                                                vijay.toke@pillsburylaw.com
 21

 22

 23            I declare under penalty of perjury under the laws of the United States of America that the

 24   foregoing is true and correct.

 25   Signed:
                Kelley A. Garcia
 26

 27   Dated:       September 29, 2020

 28
                                                           1
                                             CERTIFICATE OF SERVICE

      AmericasActive:15071266.1
